DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (WO 2014/016517), wherein US Serial No. 2016/0312005 is used for citation, in view of Gonzalez et al. (US Serial No. 2008/0260959).
Regarding claims 1-5; Bernard et al. teaches a rheology additive comprising a diamide, said additive existing or used in the form of a paste that is pre-activated and pre-concentrated in a polar organic solvent or plasticizer [0013].  Bernard et al. teaches an organic binder composition comprising as the rheology agent at least one diamide according to the present invention [0015].  Bernard et al. teaches 15-45% by weight (overlaps with the required range of instant claim 1) [0037] of a fatty acid diamide which comprises a reaction product of:
at least one diamine
at least one saturated hydroxycarboxylic fatty acid selected from 9-hydroxystearic acid and/or 10-hydroxystearic acid [0016-0021].
Bernard et al. teaches the organic binder composition which comprises the aforementioned rheology agent, comprises oligomers or acrylated acrylic resins with reactive diluents [0042].  It is noted that “obtained by” is merely a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
Bernard et al. teaches to be used as an organogelator additive and more particularly a thixotropic additive in a composition for application such as a coating, for instance paint, said diamide needs to be activated in order to have its thixotropic nature [0045].  According to a first preferred option, this may take place independently of the final application composition, in a preconcentrated composition of said diamide in an organic solvent, preferably a polar organic solvent, which is preferably liquid at room temperature and suited to the diamide and to the final application and preactivated in the form of a preactivated paste [0045]. In this case, this preactivated diamide composition is added to the final application composition without the need for activation insofar as said diamide is added already preactivated in its "preactivated" "preconcentrated" paste composition and adapted for the final application [0045].  However, Bernard et al. further teaches a second embodiment, wherein in the absence of preactivation in the form of a preactivated paste preconcentrated in a medium that is suited to (compatible with) the final application, the activation of said diamide may be performed according to a second option, in situ in the final application composition (i.e. in the presence of reactive diluents), but by the final user. The diamide of the invention may thus be preactivated in the form of a preactivated and preconcentrated paste [0046].
Bernard et al. teaches employing reactive diluents in the present invention, however fails to explicitly teach employing from 70% to 95% by weight of at least one monofunctional (meth)acrylic reactive diluent comprising a cycloaliphatic group or more than one cycyloaliphatic groups, said cycloaliphatic optionally being substituted with at least one C1 to C4 alkyl.  Gonzalez et al. teaches a coating composition comprising a reactive diluent, such as monofunctional (meth)acrylate monomer), specifically tert-butyl cyclohexyl (meth)acrylate and isobornyl acrylate (instant claims 4 and 5) [0147], employed in an amount of from 20 to 90% by weight (overlaps with the required ranges of instant claims 1 and 3) [0148].  Bernard et al. and Gonzalez et al. are analogous art because they are both concerned with the same field of endeavor, namely coating compositions, specifically used as paint.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the monofunctional cycloaliphatic (meth)acrylate monomer (e.g. isobornyl acrylate), as taught by Gonzalez et al., to the organic binder composition of Bernard et al., and would have been motivated to do so in order to influence the density of crosslinking and/or adjust the viscosity of the compositions, as suggested by Gonzalez et al. [0146].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (WO 2014/016517), wherein US Serial No. 2016/0312005 is used for citation, and Gonzalez et al. (US Serial No. 2008/0260959), as applied to claim 1, and further in view of Narayan et al. (US Patent No. 6239189).
Regarding claim 6; Bernard et al. fails to explicitly disclose the composition further comprises a radical polymerization inhibiting stabilizer in an amount of 10 to 1000 ppm.  Narayan et al. teaches a radiation polymerizable paint and/or coating compositions [col3, line35-43] comprising an acrylate and further comprising 200 ppm of a polymerization inhibitor (e.g. hydroquinione) [Ex1].  Bernard et al. and Narayan et al. are analogous art because they are both concerned with the same field of endeavor, namely radiation polymerizable coating compositions suitable for use as paints.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add 200 ppm of a polymerization inhibitor, as taught by Narayan et al., to the composition of Bernard et al., and would have been motivated to do so in order to prevent polymerization of the acrylate double bond, as suggested by Narayan et al. [col7, line20-30].

Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive.
Applicants argue that Gonzalez cites tert-butyl cyclohexyl (meth)acrylate and isobornyl acrylate in a long list of suitable reactive diluents.  The Examiner respectfully disagrees.  Gonzalez teaches reactive diluents from a finite list [0147].  A person of ordinary skill in the art would have found it “obvious to try,” choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Applicants argue there is no hint whatsoever in Gonzalez that the reactive diluent could be used to activate a diamide in order to provide a thixotropic effect.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the reactive diluent could be used to activate a diamide in order to provide a thixotropic effect) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In arguendo, even if the above limitation was included in the claim language, it would carry little patentable weight, as the reactive diluent would necessarily possess a property of activating a diamide in order to provide a thixotropic effect when using the same reactive diluent of the instant application.  Furthermore, “used to activate” would be considered an intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.
Applicants argue the compositions of Gonzalez do not even comprise a thixotropic additive.  The Examiner respectfully disagrees.  Gonzalez teaches rheological assistants (i.e. thixotropic agent) may be added to the composition [0209].
Applicants argue the amount of reactive diluent in Gonzalez [0148] is based on the total weight of the composition, and in contrast, the amounts of diamide and (meth)acrylic diluent are based on the sum of the weight of the diamide and the (meth)acrylic diluent.  Applicants further argue that Bernard’s examples comprise 0.8% by weight of diamide based on the total weight of the formulation described in Tables 4 and 5. If one skilled in the art had added 0.8% by weight of diamide to the formulation of Gonzalez comprising 20 to 90% by weight of reactive diluent, the amount of diamide would be from 0.9% (0.8/90.8*100 = 0.9%) to 3.8% (0.8/00.8*100 = 3.8%) by weight based on the total amount of diamide and reactive diluent.  
The Examiner makes note that the rejection of record makes it obvious as to why a person of ordinary skill in the art would take the reactive diluent of Gonzalez and add it to the organic binder composition of Bernard.  Applicants appear to be arguing that if you take the diamide of Bernard and add it to the composition of Gonzalez, the amount of the diamide would fall outside the claimed range.  This argument carries little weight, as the construction of the rejection of record is directed to adding the reactive diluent of Gonzalez to the binder composition of Bernard.
As such, Bernard et al. is still relied upon for rendering obvious a fatty acid diamide-based rheology additive composition, as required by the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767